Per Curiam.

By the 2d. Section of the 5th Article of the Constitution of the State — “ The Supreme Court, except in cases otherwise directed by this Constitution, shall *9'• have appellate jurisdiction only,” &c. There can be no doubt but that this is an original proceeding, directed by the Legislature to be commenced and determined in this Court. The Statute in question does not direct any original proceeding before any other jurisdiction, in order to bring the to this Court, nor has any such been had. The Case does not come within any of the exceptions mentioned in the Constitution. Then so much of the Act relied on, as requires this Motion to be made before this Court, is repugnant to the section of the Constitution referred to, and therefore void. The Motion cannot be sustained